                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
KDE/KCB                                            271 Cadman Plaza East
F.#2015R00270                                      Brooklyn, New York 11201



                                                   January 30, 2020

By E-mail and ECF

Honorable Frederic Block
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Renato Barca, Jr., et al.
                     Criminal Docket No. 19-575 (FB)

Dear Judge Block:

              The government writes to respectfully request that the Court enter the enclosed
proposed protective order concerning certain discovery materials as to all defendants.

             Based on the Court’s rulings at the January 16, 2020 status conference, the
government revised the proposed protective order and circulated it to defense counsel, all of
whom have consented to its terms. Accordingly, for the reasons set forth in its prior
submissions and for those discussed at the January 16 conference, the government
respectfully requests that the Court enter the enclosed proposed protective order, which has
been signed by the government and counsel for all defendants, in counterparts.


                                                  Respectfully submitted,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                           By:      /s/
                                                  Keith D. Edelman
                                                  Kayla C. Bensing
                                                  Assistant U.S. Attorneys
                                                  (718) 254-6328/6279

Encl.

cc:     Clerk of Court (by ECF)
        Defense Counsel (by ECF)




                                              2
